Citation Nr: 0031357	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total disability rating for 
PTSD based on a period of hospitalization from November 22, 
1993 to January 24, 1994, under the provisions of 38 C.F.R. § 
4.29.

3.  Entitlement to an increased rating for postoperative 
degenerative arthritis of the left knee with limitation of 
motion and laxity, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of bilateral varicose veins, currently evaluated as 
30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Attorney Sheila F. Campbell


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that he is entitled to service 
connection for PTSD, is entitled to a temporary total 
disability rating for PTSD based on a period of 
hospitalization from November 22, 1993 to January 24, 1994, 
and is entitled to increased evaluations for degenerative 
arthritis of left knee with loss of motion and for bilateral 
varicose veins.  He likewise contends that he is entitled to 
a total rating based on individual unemployability from 
service connected disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

The veteran has attempted to reopen a claim for entitlement 
to service connection for a back disorder in his July 2000 
hearing testimony.  This matter has not been adjudicated by 
the RO and is inextricably intertwined with the claim for a 
total disability evaluation due to service connected 
disabilities.

The veteran's DD-214 reveals that he served in Vietnam from 
July 1970 to July 1971.  He received the Republic of Vietnam 
Campaign Medal, and the Vietnam Service Medal with 1 bronze 
service star.  He is noted to have served as a truck driver.  
Other service records reveal that in July 1970, he was a 
rifleman with Company A3 Battalion (Airborne) 503 Infantry 
173rd Airborne Brigade.  In November 1970 his classification 
was "Casual" and he was with the 18th Engineer Brigade, in 
Dong Ba Thin.  From December 1970 to July 1971 he was 
classified as Light Truck Driver for Headquarters and 
Headquarters 27th Engineer Battalion (C) USARPAC-Vietnam.  

The record reveals that the veteran has been diagnosed with 
more than one psychiatric disorder, including PTSD.  The 
service medical records do show two episodes of treatment for 
nervousness in February 1971 and March 1971.  However a May 
1982 VA examination showed normal psychiatric findings.  By 
December 1989, he was seen in counseling psychology primarily 
for complaints regarding occupational concerns due to 
physical limitations and was assessed with "phase of life 
conflicts, difficulty integrating disability image, 
limitations and retirement issues."  From November 1993 to 
January 1994, he was hospitalized with a history given of 
serving in combat in the infantry from 1970 to 1971, with 
PTSD type symptoms such as intrusive thoughts, nightmares and 
avoidance, and depressive type symptoms such as recent weight 
loss, decreased energy and thoughts of suicide.  The 
discharge diagnoses included dual Axis diagnoses of PTSD and 
major depression.

The report from a March 1994 VA examination included a 
history given by the veteran of serving in Vietnam from July 
1970 to July 1971, and he said he served with the 173rd 
Airborne Brigade, and was injured in August 1970 running to a 
bunker and falling in a hole.  He indicated that when he was 
with the 173rd, he was at LZ Uplift and Phu Cat as a 
rifleman.  After he was injured he was reassigned to the 27th 
Engineers and served as a truck driver.  Claimed stressors 
included being harrassed by superiors over his inability to 
pull infantry duty.  He also met a large number of people who 
were killed, but he wasn't with them when they got killed and 
they were not close friends.  He also alleged being subject 
to mortar attacks and that on one occasion he had to hitch 
hike to a hospital in Quin Nhon.  He alleged having contact 
with the enemy when he went into villages and had to go 
through Phu Cat to get to the 67th Evac Hospital.  He 
described seeing bodies every day while driving a truck and 
that every so often he would get shot at while driving the 
truck.  He mentioned having experienced anxiety while with 
the 27th engineers.  He also described having to call in air 
strikes and felt guilty about these air strikes would kill 
alot of people.  He acknowledged having used marijuana in 
Vietnam to forget his problems.  PTSD and depressive type 
symptoms were described during the examination and the 
diagnoses again were PTSD, chronic, delayed and major 
depression.  

At a hearing held before a hearing officer in July 1996, the 
veteran testified that he was forced by fellow soldiers to 
witness an individual pushed from a helicopter while with the 
173rd.  He testified that while in Vietnam he was under 
attack, and also saw alot of bodies.  He testified that he 
was not shot at while driving the truck, but did see dead 
bodies outside a gate when he picked up KP's in the morning.  
He testified that he began experiencing symptoms such as 
sleep problems and shortness of breath and anxiety while 
serving in Vietnam.  

A stressor statement filled out by the veteran in January 
1998, he elaborated on stressors described in July 1996.  He 
indicated that the person he saw pushed out of the helicopter 
was a captured Vietcong soldier who resisted interrogation, 
and that he wanted to turn away, but two fellow soldiers held 
his head and told him he needed to get used to seeing such 
sights.  The other stressors he described were essentially 
the same as those described in the March 1994 VA examination 
and the July 1996 hearing.

At a Travel Board hearing held in July 2000, the veteran 
testified that he was not involved in combat, but had been 
placed on guard duty upon entering Vietnam, and injured 
himself running when he fell into a hole.  He testified that 
he called in an air strike one time when he was stationed 
above Ashau Valley and felt guilty about this.  Regarding 
other stressors he repeated that he had seen numerous bodies 
of people killed outside the compound each night at Camp 
Eagle, about 13 or 14 a day.
He also described the incident of witnessing the North 
Vietnamese's violent death after being pushed from a 
helicopter.  

Upon review of the evidence, the Board finds that further 
development is warranted for all the claims before it.

The claims for service connection for PTSD and a temporary 
disability for a period of hospitalization for PTSD are 
inextricably intertwined.  At present, the record contains 
allegations of stressors as described above, but lacks full 
development for verification purposes.  Where VA determines 
from the evidence that the veteran did not engage in combat 
with the enemy or where the veteran, even if he did engage in 
combat, in claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1999); Zarycki, 6 Vet. App. at 98.  Credible supporting 
evidence of combat may be obtained from many sources, 
including, but not limited to, service records.  There is "an 
almost unlimited field of potential evidence to be used to 
'support' a determination of combat status."  Gaines, 11 Vet. 
App. at 359.  However, credible supporting evidence of the 
actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If verification of alleged stressors is needed, VA's duty to 
assist includes submitting a request to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG)).  Here, upon review of the entire claims file, 
the Board finds that no such request has been made.

Regarding the claim for entitlement to an increased 
evaluation for a left knee disorder, the Board observes that 
the most recent VA examination of the knee was conducted in 
April 1997, more than three years ago.  The General Counsel 
has held that 38 C.F.R. § 4.71a authorizes the possibility of 
multiple ratings under DC 5003 and DC 5257 in situations 
where the claimant has arthritis and instability of the knee 
and the arthritis produces limitation of motion in addition 
to the instability contemplated by DC 5257.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that, because the veteran's left 
knee disorder involves arthritis, as well as complaints of 
instability (both noted in the April 1997 examination 
report), the issue of a separate rating for instability and a 
separate rating for loss of motion from arthritis must be 
addressed by a more up to date examination.  If the results 
of the VA examination ordered by this remand indicate the 
presence of both knee instability and arthritis, the RO 
should consider such findings, along with the factors in 38 
C.F.R. §§ 4.40 and 4.45 (2000), in connection with the 
readjudication of the claim.

Regarding the claim for an increased evaluation for varicose 
veins, the Board finds that the most recent evaluation for 
varicose veins was conducted in September 1989.  Since that 
time the veteran has undergone a great deal of treatment for 
medical problems, including varicose veins.  Moreover, 
effective January 12, 1998, the schedular rating criteria for 
these disorders were amended.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101, 7010).  The Board notes that 
when the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant must be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In light of the foregoing, and in order to 
prevent any prejudice to the veteran, an examination should 
be conducted and this claim must be considered by the RO in 
light of the revised criteria.  

The fulfillment of the statutory duty to assist also includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Furthermore at the Travel Board hearing held in July 2000, 
the veteran's representative stated that records in 
conjunction with a 1986 Social Security decision were never 
associated with the claims file.  The claims folders do 
contain volumes of medical records, but does not appear to 
include records pertaining to any Social Security 
determination.   Such records may be of significant probative 
value.  Though the representative asserted that the Board 
previously determined that attempting to obtain Social 
Security records would be futile, the Board notes that the 
March 2000 Board decision which made this determination was 
limited to an effective date issue, and was rendered prior to 
the enactment of the VCAA, which expanded the duty to assist.  
Thus, the RO must request complete copies of the records 
utilized in any Social Security determination.

Finally, the Board notes that treatment records from 1999 to 
2000 were submitted to the Board without a waiver of the RO's 
jurisdiction, although the veteran and his representative 
were apprised of the need for a waiver of review by the 
agency of original jurisdiction at the July 2000 Travel Board 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folders.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in rendering a determination for 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000).   Efforts 
to obtain these records must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folders.

3.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(f) 
(2000).

4.  If the RO determines that the veteran 
did not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
reported to have been incurred in Vietnam 
during July 1970 to July 1971, while 
serving as "rifleman" with the 503 
Infantry 173rd Airborne Brigade from July 
1970 to November 1970; while classified 
as "casual" with the 18th Engineer 
Brigade in Dong Ba Thin from November 
1970; and while serving as a light truck 
driver for Headquarters and Headquarters 
27th Engineer Battalion (C) USARPAC-
Vietnam from December 1970 to July 1971.   
These include:  (1)  included being 
harrassed by superiors over his inability 
to pull infantry duty following an injury 
when he fell in a hole; (2) having 
contact with the enemy when he went into 
villages, possibly being fired upon while 
driving and having to go through Phu Cat 
to get to the 67th Evac Hospital;  (3) 
seeing bodies every day while driving 
truck, including those killed outside the 
compound each night at Camp Eagle; (4) 
having to call in an air strike one time 
when he was stationed above Ashau Valley 
and (5) an incident of witnessing a North 
Vietnamese's violent death after being 
pushed from a helicopter, while with the 
173rd unit.   It should do so by 
contacting the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150. See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

7.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the severity of his left knee 
disability.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  The examiner should 
describe the degree and frequency of 
joint subluxation and/or lateral 
instability.  In conducting this 
examination, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's left knee.  
The examiner should indicate all 
pertinent ranges of active motion in 
degrees.  The examiner should also 
describe functional loss that is due to 
pain, to include, but not limited to, 
restriction in range of motion due to 
pain.  To this end, the examiner should 
be asked to express a separate opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. The 
examiner(s) should set forth findings on 
how the exhibited disabilities, as a 
whole, affect the veteran's ability to 
obtain and retain employment.  All 
findings, and the reasons and bases 
therefore, should be set forth in a 
clear, comprehensive and legible manner 
on the examination reports.

8.  The RO should schedule the veteran 
for a VA vascular examination to 
ascertain the severity of the veteran's 
varicose veins.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  The revised 
schedular criteria pertaining to varicose 
veins should be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner(s) should set 
forth findings on how the exhibited 
disabilities, as a whole, affect the 
veteran's ability to obtain and retain 
employment. All findings, and the reasons 
and bases therefore, should be set forth 
in a clear, comprehensive and legible 
manner on the examination reports.

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the veteran's service 
connection claims.  

10.  Upon completion of the above, the RO 
should review the claims.  The 
readjudication of the PTSD claim must be 
in accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the Court's decisions 
in Cohen and Moreau, supra.  In this 
regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  The readjudication of the 
left knee claim must be within the 
analytical framework provided by the 
Court in DeLuca, supra, and by the 
General Counsel in VAOPGCPRECs 23-97 and 
9-98, supra, and in so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for this 
disability, taking into account any 
functional loss caused by arthritic or 
neurologic/sensory impairment as well as 
for additional functional loss caused by 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the left knee.  
The readjudication of the varicose veins 
claim should be done with consideration 
of the old and new criteria for rating 
cardiovascular diseases, with the RO 
utilizing the criteria most favorable to 
the veteran.  The claim of service 
connection for a back disability should 
be adjudicated and the claim of total 
disability rating based on individual 
unemployability should be readjudicated.  
If any benefit sought on appeal, for 
which a timely notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and provided the opportunity to 
respond thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 14 -


